DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-13 are rejected under 35 U.S.C. 102a1 as being anticipated by Ahigian et al., US Patent 5,651,428.

    PNG
    media_image1.png
    840
    579
    media_image1.png
    Greyscale

Regarding claim 1, Ahigian et al. discloses an elevator door interlock (see fig 1-3 and 5), comprising: a base (48); a plurality of interlock bumpers (40-43) supported on the base (48) with a gap (C) between the plurality of interlock bumpers (40-43), each of the interlock bumpers (40-43) including a contact surface (exterior surface in contact with 33-34 in fig 3) configured to contact at least one vane (33,34) supported on an elevator car door (13), each of the interlock bumpers (40-43) remaining rotationally fixed (see adaptation described in column 5, lines 53-54) relative to the base (48); and a latch (53) supported on the base (48) for movement relative to the base (48) between a door locking position (solid lines in fig 5) and a released position (hatched lines in fig 5), the latch (53) including a latch bumper (42) that is situated relative to the gap (C) such that the at least one vane (33,34) contacts 
Regarding claims 2 and 9, Ahigian et al. discloses the elevator door interlock of claims 1 and 8, wherein a first distance (see distance associated with solid lines in fig 5) separates the latch bumper (42) from a first one of the interlock bumpers (40) when the latch (53) is in the locking position (as described above); a second distance (see distance associated with hatched lines in fig 5) separates the latch bumper (42) from the first one of the interlock bumpers (40) when the latch (53) is in the released position (as described above); the first distance (as described above) is smaller (see fig 5) than the second distance (as described above); and the second distance (as described above) is at least as large as the gap (C).
Regarding claims 3 and 8 and 10, Ahigian et al. discloses the elevator door interlock of claims 2 and 1, wherein the latch (53) is situated relative to the gap (C) when the latch (53) is in the released position (as described above) so that the latch (53) does not carry any load associated with movement of an associated hoistway door (see fig 5).
Regarding claims 4 and 11, Ahigian et al. discloses the elevator door interlock of claims 1 and 8, wherein the latch (53) comprises a flat plate (see fig 5) ; the latch includes a locking surface (external surface of 42) configured to engage a stop (33) when the latch (53) is in the locking position (as 
Regarding claims 5 and 12, Ahigian et al. discloses the elevator door interlock of claims 4 and 11, wherein the base (48) comprises a door hanger for a hoistway door (see column 3, lines 8-15).
Regarding claims 6 and 13, Ahigian et al. discloses the elevator door interlock of claims 1 and 8, comprising a switch (adjacent 59 in fig 5) that provides an indication whether the latch (53) is in the locking position (as described above) and wherein the latch (53) comprises a switch contact (59) that cooperates with the switch (as described above) when the latch (53) is in the locking position (as described above) and separated from the switch (as described above) when the latch (53) is in the released position (as described above).
Response to Arguments
Applicant's arguments filed 2/12/2021 have been fully considered but they are not persuasive.  On page 8 of the Remarks, Applicant argues that Ahigian does not specify a system with a single flat plate between the weight and switch contact.  Examiner respectfully disagrees.  In Ahigan, the latch (53) does comprise a single flat plate (53).  Specifically the flat plate region connects on the right side in fig 5, via rivets 61, to the weight 60.  The opposite side of the flat plat is angled on the left side of fig 5 but the top side of this flat plate connects to switch contact 56 and 59.  Therefore Ahigan does disclose the disputed limitation and Applicants argument is not persuasive.  
	
Allowable Subject Matter
Claims 15-19 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 15-19 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claim 15, including every structural element recited in the claims.  Specifically, prior art of record does not teach or disclose the following: “An elevator door assembly, comprising: at least one elevator car door having an associated elevator car sill line; at least one vane situated for movement with the elevator car door; at least one hoistway door having an associated landing sill line; a base supported for movement with the hoistway door; a plurality of interlock bumpers supported on the base with a gap between the plurality of interlock bumpers, each of the interlock bumpers including a contact surface configured to contact the vane when the elevator car door is adjacent the hoistway door, the interlock bumpers remaining rotationally fixed relative to the base; and a latch comprising a single flat plate supported on the base for movement relative to the base between a door locking position and a released position, the latch including a latch bumper that is situated relative to the gap such that the vane contacts the latch bumper and urges the latch into the released position as the elevator car door approaches the hoistway door, wherein the latch does not carry any load associated with lateral movement of the hoistway door caused by engagement between the vane and any of the plurality of interlock bumpers, wherein a first gap exists along a first horizontal distance between a side of the base and the landing sill line; a second gap exists along a second horizontal distance between the landing sill line and the elevator car sill line; and the first horizontal distance is less than one-half the second horizontal distance.”
None of the references of the prior art teach or suggest the elements of the elevator door assembly as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator in the manner required by the claims

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956.  The examiner can normally be reached on 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654